MEMORANDUM **
Aurelio Monroy-Fernandez appeals his guilty-plea conviction and 73-month term of imprisonment upon re-sentencing for one count of illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a) with *196an enhancement pursuant to 8 U.S.C. § 1326(b)(2).
Monroy-Fernandez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record on the ground that she has failed to discover any grounds for relief. Monroy-Fernandez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.